Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/21 has been entered. Claims 1, 3-4, 9-17 and 19-20 remain pending.

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Izzo (US 5617303, cited previously) in view of Scott (US 20070040665, cited previously)
Regarding claim 1, Izzo teaches a lighting system for a two- or three-wheeled vehicle (Fig.1-5), consisting of: a first housing 14 with a first end, a second end, a front 
a second housing (44/42/46 and the box like housing for the battery pack 40 in Fig.3 are  considered as a second housing) enclosing the power supply  therein and  with a pair of openings formed coaxially through a first side thereof and through a second side thereof, each of said pair of openings (circular openings of 42)  with an inner dimension across a surface thereof greater than an outer dimension of the first housing (since the first housing 14 protrude/slide from the openings in the second housing 42), and 2at least one mount 70 disposed on the light bar for removable attachment of the lighting system to the two- or three-wheeled vehicle.  

Izzo teaches a plurality of light emitting diodes (225,226) attached at a different location on a bicycle handle and also lighting elements operable to emit light constantly when on, or to emit the light in a braking sequence such that at least one programmable light emitting diode driver configured to operate the plurality of light emitting diodes to either emit the light constantly or in the braking sequence (Izzo teaches the features of flashing in col.3, lines 1-5 and lines 25-35 and col.5, lines 50-55 and lines 60-65 and col.6,lines 1-14, therefore the electronics pertaining to the flashing can be located within the first or second housing).  Further Izzo teaches the housing have lighting elements at the ends of first housing 14 but does not teach a light bar, said light emitting diode driver operably connected between each of the at least one power supply and the at least one light bar wherein the light bar is connected to the power supply, a support matrix with 
It is well known in the art to use light bars having LED strips that are covered by transparent jackets in order to achieve low power lighting devices on two wheeler vehicles, as disclosed in Scott, wherein a support matrix 404 (circuit board in Fig.4 and Abstract) comprising the plurality of light emitting diodes 206-F ([0017],[0040]) operably attached thereto; and the housing (translucent lens housing 202) enclosing the support matrix therein (see 112 in Fig.1,2 and 4) in order to provide weather resistant additional lighting in two wheelers ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use jacketed LED support matrix as disclosed in Scott, for the first housing in Izzo in order to provide weather resistant additional lighting in two wheelers.

Regarding claim 9, Izzo in view of Scott teaches the front surface of the first housing is a transparent material (from the teachings of [0014] in Scott; it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to cover the jacket by a lens from the teachings of Scott in the device of Izzo in view of Scott in order to provide collimation of the light rays).

Regarding claim10, Izzo in view of Scott teaches a lighting system, wherein the back surface of the first housing is an opaque material (since Izzo already teaches the first housing 14 as opaque, whereas Scott teaches a transparent jacketed housing in 

Regarding claim 11, Izzo in view of Scott teaches each light bar is individually and operably connected to one of the at least one power supply (col.2,lines 65 to col.3,lines 5 wherein Izzo teaches only left or right signal can be operated, also see 38 in Fig.3 and the lighting elements within housing 30 are symmetrical on both sides of Izzo, further Izzo teaches “The turn signal light and horn activation switching circuit 217 is electrically connected by wiring such as a wire or wires 219 to the first turn signal light 213, to the second turn signal light 214” in col.7,lines 5-20 of Izzo; also see 112 in Fig.1 and 2, and  [0014],[0016],[0052] and last 4 lines of claim 6  of Scott).

Regarding claim 12, Izzo in view of Scott teaches each light bar (each light bar is considered as one light bar, according to claim 1 wherein the light bar is claimed as being at least one light bar) is operably connected to one power supply (battery within housing 40 in Fig.3 and col.6, lines 20-22 or battery with 201 in col. 6, lines 30-35 and Fig.7 in Izzo).  

Regarding claim 13, Izzo in view of Scott teaches the light bar is removably attached a proximal end of the two- or three-wheeled vehicle, is removably attached to a distal end of the two- or three-wheeled vehicle or a combination thereof 

Regarding claim 14, Izzo in view of Scott teaches the light bar with the arms 14 (in Izzo) are shown to be extendable (14 in Fig.1 of Izzo) but it does not teach a length equal to or less than a length between handlebar grip ends on the two- or three-wheeled vehicle. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to extend the extendable arms 14 of Izzo up to a length of the handle bar in order to achieve extended and enhanced illumination. 

Regarding claim 15, Izzo in view of Scott teaches the two- or three-wheeled vehicle is a bicycle, a tricycle, a motorized bicycle, or a motorized tricycle (Abstract of Izzo).

Regarding claim 16, Izzo teaches a  lighting system for a bicycle, consisting of : 4a first housing 14 with a first end, a second end, and an opaque back surface (since entire back surface of 14 and 30 is opaque) and, housed therein, lighting elements operable to emit light constantly or to emit the light in a braking sequence and operatively attached thereto  (Izzo teaches the features of flashing in col.3, lines 1-5 and lines 25-35 and col.5, lines 50-55 and lines 60-65 and col.6,lines 1-14, therefore the electronics pertaining to the flashing can be located within the first or second housing) ; a second housing (40/42/44/46) with a first side and a second side and a pair of openings formed coaxially through the first side and the second side (openings in 42/44),  and  housed 
Further regarding a programmable light emitting diode driver operably connected between the power supply and the light bar and configured to operate the plurality of light emitting diodes to either emit the light constantly or in the braking sequence; Izzo teaches a plurality of light emitting diodes (225,226) in different locations from the first and second housing and also lighting elements operable to emit light constantly when on, or to emit the light in a braking sequence such that at least one programmable light emitting diode driver configured to operate the plurality of light emitting diodes to either emit the light constantly or in the braking sequence (Izzo teaches the features of flashing in col.3, lines 1-5 and lines 25-35 and col.5, lines 50-55 and lines 60-65 and col.6,lines 1-14, therefore the electronics pertaining to the flashing can be located within the first or second housing), 
However Izzo already teaches LEDs but does not teach the LEDs on a light bar and each with an inner dimension across a surface thereof greater than an outer dimension of the light bar 14, said light bar received through the pair of openings; a transparent front surface, a support matrix with a plurality of light emitting diodes disposed in a linear arrangement thereon.
It is well known in the art to use light bars having LED strips that are covered by transparent jackets in order to achieve low power lighting devices on two wheeler vehicles, as disclosed in Scott, wherein a support matrix 404 (circuit board in Fig.4 and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use jacketed LED support matrix as disclosed in Scott, for the first housing in Izzo such that the light bar passes through the openings of the second housing in order to provide weather resistant additional lighting in two wheelers.

Regarding claim 20, Izzo in view of Scott teaches the light bar is removably secured to a proximal end of the bicycle, is removably secured to a distal end of the bicycle vehicle or a combination thereof (using a removable clamp that can be used in various parts of the bicycle, col.2, lines 40-45 and lines 60-65, col.6, lines 40-45 and claims 1 and 8 of Izzo).

Claims 3, 4, 17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Izzo in view of Scott and further in view of Ebrahemi (US 20200039594, cited previously)
 Regarding claims 3 and 17, Izzo in view of Scott teaches a lighting system, wherein the power supply consists of: a battery receptacle (battery pack housing 40 in Fig.3 and col.5, lines 43-45 and battery access plate 224, in Fig.7 and col.7, lines 39-41 in Izzo) and at least one battery operably disposed within the battery receptacle.
on-off switch operably connected between the battery receptacle and the light bar. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the location of the switch from its wiring connection to the battery housing as disclosed in Izzo in view of Scott such that the switch is within the housing that holds the battery in order to form a compact bicycle light bar.
Further Izzo in view of Scott teach is silent regarding the configuration of the rechargeable battery and the charging port.
Ebrahemi teaches an illumination device (Fig.1 and Fig.3) for a bicycle handle bar, wherein the battery is rechargeable ([0030]), a charging port; and a charging controller disposed within the second housing and operably connected between the charging port and the battery receptacle (from the teachings of Ebrahemi in [0030], [0035] and [0042]) in order to achieve quickly powered lighting device.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a chargeable battery as disclosed in Ebrahemi in the second housing in Izzo in view of Scott in order to achieve quickly powered lighting device.

Regarding claims 4 and 19, Izzo in view of Scott and Ebrahemi teaches the battery is rechargeable ([0030] in Ebrahemi).  

				Response to Arguments
The arguments filed by the Applicant on 9/9/21 is acknowledged, however the argument is not found to be persuasive. 
  Applicant has mainly argued that the turn signals 207,210 are hingedly connected and therefore Izzo cannot be modified by the LED light bar disclosed in  Scott. The arguments are not found to be persuasive because Izzo teaches hinged connections as an embodiment of Fig.6, however Fig.1-5 teach slidable first housing 14 wherein it would have been obvious to modify the first housing to include a light bar within a jacket from teachings of Scott such that the first housing is formed of a transparent jacketed cover such that the LEDs are located within the transparent cover. The opaque first housing 14 in Fig.1-5 can be modified by a person of ordinary skill to be a transparent cover enclosing a light bar with LEDs there upon. Izzo has disclosed two embodiments for the first housing, 1. Slidable first housing in Fig.1-5 and hingedly in Fig.6-7. Therefore from the teachings of the LED bar within a transparent cover in Scott it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the first housing 14 in Izzo to be a jacketed first housing that is transparent and that encloses the light bar with the LEDs formed there upon.


 				Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875